972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis L. TROUTMAN, Appellant,v.Hugh HARDIN, sued as Sheriff of VanBuren County, IA;  FredCrawford, sued as ex deputy sheriff of Van Buren County, IA;Ron Parker, sued as deputy sheriff of Van Buren County, IA;Vern Bailey, sued as deputy sheriff of Van Buren County,IA, Appellees.
No. 92-1327.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 16, 1992.Filed:  July 20, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Dennis L. Troutman, an Iowa inmate, appeals the District Court's1 dismissal of his 42 U.S.C. § 1983 (1988) complaint as frivolous under 28 U.S.C. § 1915(d) (1988).  We conclude the District Court properly dismissed Troutman's claims of unlawful arrest, because he filed this action more than two years after his arrest occurred.   See Myers v. Vogal, 960 F.2d 750, 751 (8th Cir. 1992) (per curiam) (district court may properly dismiss complaint under section 1915(d) when it is apparent that statute of limitations has run);   Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985) (in Iowa, section 1983 actions are governed by two-year statute of limitations), cert. denied, 475 U.S. 1028 (1986).  We also conclude the District Court properly dismissed Troutman's claim regarding his competence to stand trial, because he failed to allege that defendants were responsible for allowing the trial to proceed, and because allegations of trial error are appropriately raised in a direct appeal or in a postconviction or habeas corpus proceeding.


2
Accordingly, we affirm.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa